DETAILED ACTION
Claims 1-26 are pending as amended on 01/14/22,
claims 1-13 being withdrawn.


Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-26 in the reply filed on January 14, 2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-19 & 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 17 & 19 & 22 recite “the liner” and claim 18 recites “the support structure” and claim 23 recites “the insulation” whereas there is improper antecedent basis for these limitations in the claims (see also support structures of claim 19).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17, 19-20 & 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Seiders et al., US 10,143,282 in view of Tominaga, US 2007/0226966.
With regard to claims 14 & 20, Seiders teaches methods of manufacturing various coolers, wherein a four-sided soft thermoplastic body/lid comprising TPU or the like (e.g. [Col. 21, 37-41]) may be attached to both a rigid molded plastic base [Col. 7, 50-54, Col. 24, 60 – Col. 25, 7, etc.] & top [Col. 23, 42-45, Col. 28, 31-48, etc.], using any known attachment method, including with the aid of various thermoplastic sealing strips across seams [Col. 23, 1-63, Col. 24, 25-29, etc.], which would be obvious for one of ordinary skill in this art to use for reinforcing any seam, and wherein such known attachment methods may comprise conventional species such as heat welding, adhesive bonding, sewing or riveting as needed, and the lid is closed to the body via a zipper [Col. 24, 10-18] in the conventional manner (throughout, e.g. abstract, [Col. 23, 1-27 & FIGS. 5, 8, 29, 35]).  It would also have been obvious for one of ordinary skill in this art to form the geometries of a protective molded base and/or top in any desired shape, such as a flat panel (e.g. [FIG. 5]) or a three-dimensional cap (e.g. [FIG. 8]).
While this reference does not expressly disclose that its thermoplastic sealing strips are both welded to the thermoplastic body & also sewed to the rigid base, Seiders of course teaches that all such known species of joining method could be employed to connect the various segments of the cooler (throughout, e.g. [Col. 23, 1-27]), wherein trying each such option from this limited set when taping a seam would appear to be obvious.  Further, as expressly taught by Tominaga, it was well-known in this art to attach thermoplastic polymers which are alike via welds, and attach different, non-weldable types of polymers together via sewing or the like [0011].  It would have been obvious to one of ordinary skill in the art to combine the teachings & suggestions of Tominaga with those of Seiders, in order to attach these common TPU seam tapes via welds to TPU layers such as soft films/fabrics & via stitching to dissimilar materials which do not weld as well, such as molded protective shells.
With regard to claim 15, Seiders teaches conventional waterproof liner materials [Col. 9, 58 – Col. 10, 7].
With regard to claim 16, Seiders teaches conventional zippers around more than three sides between lid/body [FIGS. 24-26].
With regard to claims 17, 19 & 22-23, Seiders teaches conventional insulative support structures at the claimed locations [FIGS. 40 & 41] which can comprise closed cell foam [Col. 35, 13-18].
With regard to claim 24, Seiders teaches conventional zipper tapes which can be welded onto the lid/body in the usual manner [Col. 8, 20-65], and while this reference does not recite a “rubber” per se, its thermoplastic polyurethane ‘rubbers or elastomers such as TPU’ (as described in Applicant’s disclosure) would be considered to satisfy the 
With regard to claim 25, Seiders teaches conventional handle attachment throughout, as well as the common practice of attaching a plurality of wheels to rigid components [Col. 1, 30-38], wherein attaching wheels to the rigid bases taught by Seiders would have been prima facie obvious to increase ease of movement, and welded handle structures on sides/backs of the coolers are taught throughout (e.g. [Col. 22, 36-53 & FIG. 26]).

Claims 18 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seiders et al., US 10,143,282 in view of Tominaga, US 2007/0226966 and further in view of Stephens, US 2018/0263346.
The teachings of Seiders & Tominaga have been detailed above, and while these references do not expressly disclose that the rigid structural components comprise ABS polymer, this was a commonplace choice in this art, as taught for example by Stephens, which notes that hard cooler components (liners, rims, battens, covers, mounts, bases, etc.) typically comprise molded ABS (and soft cooler components typically comprise TPU sheets, as in Seiders) [0045, 0049].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Stephens with those of Seiders & Tominaga, in order to yield a soft cooler bag with durable protective covers using only known materials with predictable success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745